Order, entered on December 18, 1963, denying defendant’s motion to preclude or strike certain matters from the second supplemental bill of particulars, unanimously reversed, on the law and on the facts, with $20 costs and disbursements to appellant, and the motion granted to the extent of precluding plaintiff-respondent from giving any evidence at the trial of this action as to the matters set forth in that part of subdivision (a) of paragraph 5 of the second supplemental bill of particulars beginning with the word “ aggravation ” to the end of said paragraph. Plaintiff-respondent is further precluded from giving any evidence at the trial of special damages that may have flowed from that pre-existing condition or any claimed aggravation thereof. The clear intent of our decision of November 7, 1963 only permitted plaintiff to bring up to date special damages which allegedly flowed from the original injuries claimed. Concur — Botein, P. J., Valente, McNally, Stevens and Eager, JJ.